Citation Nr: 1440768	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-31 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for depression, to include as secondary to service-connected headaches. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend (T.D.) 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1980 to August 1983. 

This matter comes on appeal before the Board of Veterans' Appeal (Board) from a December 2009 rating decision by the Department of Veterans Affairs, Regional Office located in Milwaukee, Wisconsin (RO), in which the benefit sought on appeal was denied. 

In July 2013, the Veteran and his friend testified before the undersigned Acting Veterans Law Judge during a Board hearing held via videoconference from the RO.  A copy of the hearing transcript has been associated with the claims folder. 

The Board notes that the Veteran had previously filed a claim for entitlement to service connection for posttraumatic stress disorder (PTSD) which was denied in a December 2008 rating decision.  The Veteran did not appeal the denial of his claim and that rating decision is finale.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. The Board is aware of the holding of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), in which the Court pointed out that the claimant cannot be held to a "hypothesized diagnosis - one he is incompetent to render" when determining what his actual claim may be, and noted that the Board should have considered alternative current conditions within the scope of the filed claim.  In Clemons, the Veteran specifically requested service connection for PTSD, but the medical record included diagnoses of an anxiety disorder and a schizoid disorder, and the Board denied the claim for service connection for PTSD upon the absence of a current diagnosis of PTSD, but did not address the other diagnoses.  

The present case differs from Clemons, however, as the appealed December 2009 rating decision denied a claim for service connection for depression as secondary to service-connected headaches, and the December 2008 rating decision denied service connection for PTSD.  To date, the Veteran has only appealed the issue of entitlement to service connection for depression, and he has yet to attempt to reopen the 2008 decision denying service connection for PTSD.  As the RO has already considered the question of service connection for PTSD, and the Veteran did not yet appeal the adverse decision, the Board finds no basis for additional development and adjudication pursuant to Clemons.  Tyrues v. Shinseki,732 F.3d 1351 (2013).

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service-connection for depression.  He argues that such may be directly related to his period of service as he contends an onset of his symptoms during his period of service.  Alternatively, he claims that his depression is caused or aggravated by his service-connected headaches on a secondary basis.  Before the Board can adjudicate this service-connection claim on its merits, additional development is required.

At his July 2013 Board hearing, the Veteran testified that he received treatment for symptoms of depression at a VA medical facility in Iron Mountain only a few years after his separation from service in 1983.  See hearing transcript, page 4.  Notably however, the only more recent VA treatment records have been sought and associated with the claims folder.  There is no indication in the record that any attempt has been made to obtain the Veteran's VA treatment records from the identified facility dated in 1984 or 1985.   In addition, with respect to his recent treatment at VA, the Board observes that the Veteran's records have been obtained only through October 2011. 

The duty to assist requires that VA make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, on remand, the agency of original jurisdiction (AOJ) must make attempts to obtain outstanding medical records from the facilities identified above and, if unavailable, the Veteran should be provided with notification of their unavailability in accordance with 38 C.F.R. § 3.159(e)(1).

Accordingly, the case is REMANDED for the following action:

1. Copies of outstanding VA treatment records from the VA medical facility at Iron Mountain since 1984 or 1985, as well as the Veteran's VA treatment records since October 201 from any other VA facility identified by the Veteran, should be obtained and added to the claims folder.

2. All requests and all responses for the above-described records, including negative responses, should be documented.  All records received should be associated with the claims file.  Requests for records from Federal agencies must continue until a determination is made that such records do not exist or any further efforts to obtain them would be futile. Reasonable requests must be made for non-VA records.  If any records cannot be obtained after appropriate efforts, notify the Veteran of the missing records, as well as the efforts taken and any further efforts that will be made by VA to obtain such evidence.  The Veteran should also be allowed an appropriate time to provide any such records.

3. If earlier VA treatment records are obtained and associated with the claims folder, then arrangements should be made to obtain a supplemental VA medical opinion that addresses whether the Veteran's claimed depression is etiologically related to his period of service, to include as caused or aggravated by his service-connected headaches.  

The term "aggravation" means that there is an increase in severity of a nonservice-connected disability or an injury that is proximately due to, or the result of, a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.

Another examination is not required; however, if the VA examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.

The examiner must provide a complete explanation for any opinion offered.  The Veteran is competent to report his experiences in service, as well as continuous symptoms that began in service.  This evidence must be considered together with the other lay and medical evidence.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.  If an opinion cannot be offered, the examiner should indicate such and explain why an opinion cannot be offered.

4. Following completion of the above, adjudicate the issues on appeal, with consideration of all evidence of record received since issuance of the most recent supplemental statement.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



